DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 10/21/2022.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 10/21/2022 have been fully considered but they are moot in light of the new grounds of rejection with a new reference applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US PGPUB 2010/0125826) hereinafter Rice, in view of Velzen et al. (US PGPUB 2011/0225565) hereinafter Velzen, in view of Vasil et al. (US PGPUB 2011/0131448) hereinafter Vasil, in view of Schechter et al. (US PGPUB 2021/0232579) hereinafter Schechter.

Per claim 1, Rice discloses “a method comprising: receiving an artificial intelligence system scenario definition file from a user; parsing the definition file and building an application workflow graph for the AI system; generating, from the application workflow graph automatically, executable binary code implementing the AI system” (Fig. 5; paragraphs [0004][0022][0027][0028]; a workflow engine (a definition parser) is configured to parse a mashup definition (artificial intelligence system scenario definition file) received from a remote server to identify distinct units of execution; a development environment (user interface) provides a means by which a user can create, edit, run and save Web mashups; a web mashup is displayed as graphic representations of the components (application workflow graph) within the context of a graphical user interface (GUI) provided by development environment; executable versions (application executable binary code) of the identified components (which implement the mashup system) are then generated; then user can execute the executable components; paragraph [0046]; a mashup application implements AI functions such as placing pushpins on a map based on the geographic coordinates returned from another component).
	Rice does not explicitly teach “mapping the application workflow graph to an execution pipeline”. However, Velzen suggests the above (paragraphs [0026][0032][0047][0082]; a workflow can be constructed from a workflow description (definition file), the workflow comprises a set of interrelated nodes (application workflow graph) representing tasks can be executed incrementally from start to finish; based on task dependency, assigning (mapping) the tasks for sequential and concurrent execution across multiple processors and computers (execution pipeline); various factors (time, cost) can be considered by the schedule component that govern when, where, and how tasks are scheduled for execution to optimize workflow execution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice and Velzen to assign (mapping) the tasks of a workflow for sequential and concurrent execution across multiple processors and computers (execution pipeline), so the execution of the workflow is optimized based on one or more factors.
Rice does not explicitly teach “evaluating, based on the execution pipeline and the executable binary code, a running performance associated with the application workflow graph”. However, Vasil suggests the above (paragraphs [0063][0065][0066]; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data; statistical tools are capable of generating reports which enable the user to analyze performance and perhaps dynamically adjust or fine-tune particular aspects of the workflow system (modifying a workflow)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen and Vasil to collect performance results of tasks of a workflow being executed in a runtime environment, so the workflow system can be dynamically adjusted for better performance and resource consumption.
	Rice does not explicitly teach “successively producing a plurality of modified workflow graphs by, for each modified workflow graph being produced: modifying the last produced workflow graph
based on the running performance associated therewith, wherein the mapping, generating, and evaluating are performed for the respective modified workflow graph once produced; and
outputting, to the user, the executable binary code of one of the plurality of modified workflow graphs”. However, Schechter suggests the above (paragraphs [0082][0083]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow graph to produce a new workflow graph repeatly), until a test (evaluation) indicates that no further optimizations or transformations are desired; the transformation engine outputs the final transformed dataflow graph into an executable computational graph (executable binary). Velzen further suggests mapping the application workflow graph to an execution pipeline (paragraphs [0026][0032][0047][0082]). Vasil further suggests evaluating a running performance associated with the application workflow graph (paragraphs [0063][0065][0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen, Vasil and Schechter to use the iterative transformation method to optimize a workflow graph until it achieves a desired performance; this would ensure the workflow graph is optimized to a best performance.

Per claim 2, Vasil further suggests “wherein evaluating the running performance comprises collecting performance results of each of one or more building blocks of the execution pipeline when run in a runtime environment” (paragraphs [0063][0065][0066]; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller  to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data; statistical tools are capable of generating reports which enable the user to analyze performance and perhaps dynamically adjust or fine-tune particular aspects of the workflow system).

Per claim 3, Schechter further suggests “wherein modifying the last produced workflow graph comprises adjusting at least one of a structure or parameters of the last produced workflow graph” (paragraphs [0082][0083][0066]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow graph to produce a new workflow graph repeatly), modifying includes inserting nodes (a structure) into the graph).

Per claim 4, Schechter further suggests “wherein the successively producing comprises recursively producing one or more Kth modified workflow graphs, where K is a positive integer > 1, based on the running performance of one or more building blocks of the execution pipeline that the (K-1)th modified workflow graph maps to.” (paragraphs [0082][0083][0066]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow (K-1) graph to produce a new workflow (K) graph repeatly), until a test (evaluation) indicates that no further optimizations or transformations are desired). Velzen further suggests mapping the application workflow graph to an execution pipeline (paragraphs [0026][0032][0047][0082]). Vasil further suggests evaluating a running performance associated with the application workflow graph (paragraphs [0063][0065][0066]).

Per claim 5, Vasil further suggests “wherein the performance results include at least one of system performance, deep learning algorithm performance and resource utilization” (paragraphs [0063][0065][0066]; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller  to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data).

Per claim 6, Rice further suggests “wherein building the application workflow graph for the AI system further comprises selecting at least one of: topology, one or more algorithms, one or more deep neural networks, and component parameters” (paragraph [0047]; parsing the mashup definition file to determine dependencies between identified components and parameters of the identified components).

Per claim 7, Velzen further suggests “wherein the AI system scenario definition file includes a performance target, and wherein parsing the definition file further comprises identifying an optimization target for the AI system” (paragraphs [0026][0032][0053]; a workflow can be constructed programmatically from parsing a workflow description (scenario definition file); the workflow is optimized based on one or more specified factors (time and cost); it would have been obvious that the user can specify one or more factors (optimization target) in the workflow description, in order to optimize the workflow).

Per claim 8, Velzen further suggests “iteratively optimizing the workflow graph to achieve the optimization target” (paragraphs [0026][0032][0052][0053]; a workflow can be constructed programmatically from parsing a workflow description (scenario definition file); the workflow is optimized based on one or more specified factors (time and cost); workflow scheduling can be adjust dynamically based on received dynamic context information; for example, scheduling can be altered based on load information associated with one or more processors and machines (i.e. the workflow is adjust multiple time (iteratively optimized) to achieve the one or more factors)). Schechter also suggests the above (paragraphs [0082][0083][0066]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow graph to produce a new workflow graph repeatly), until a test (evaluation) indicates that no further optimizations or transformations are desired (goal reached)).

Per claim 9, Rice and Velzen suggest “wherein mapping the application workflow graph to an execution pipeline further comprises obtaining one or more building blocks from a component library and including them in the execution pipeline” (Rice, paragraphs [0047][0049]; parsing the mashup definition file to identify components, and receiving component code files from a remote server (component library); Velzen, paragraphs [0026][0032][0047][0082]; the workflow comprises a set of interrelated nodes (application workflow graph) representing tasks (components) can be executed incrementally from start to finish; based on task dependency, assigning (mapping) the tasks for sequential and concurrent execution across multiple processors and computers (execution pipeline)).

Claim 11 is a system that performs the method of claim 1. Thus, claim 11 is rejected under similar rationales as claim 1.
Claim 16 is rejected under similar rationales as claim 1.

Per claim 12, Vasil further suggests “wherein the executable binary code is run in a runtime environment, that includes a profiler configured to collect performance results for the executable binary code when run in the runtime environment” (paragraphs [0044][0063][0065][0066]; a control logic (a runtime environment interface) manages execution of the tasks among the task server processes; monitoring tools providing real-time status of the operation of the workflow system; distributed workflow controller to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data (performance results)). 

Per claim 13, Velzen further suggests “an optimizer, coupled to the profiler receiving the performance results; and adjusting a structure or parameters of the workflow graph based on the performance results” (paragraph [0052]; context information can be provided dynamically such that scheduling can be adjusted in real time in response to dynamic context information; for example, scheduling (task execution parameters) can be altered based on load information (performance results) associated with one or more processors and machines). Schechter also suggests the above (paragraphs [0082][0083][0066]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow graph to produce a new workflow graph repeatly), until a test (evaluation) indicates that no further optimizations or transformations are desired (goal reached)).


Per claim 15, Vasil further suggests “wherein the executable binary code is run a runtime environment that includes a profiling probe configured to continuously collect running performance and statistics of each of one or more building blocks of the execution pipeline” (paragraphs [0044][0063][0065][0066]; a control logic (a runtime environment) manages execution of the tasks among the task server processes; monitoring tools (profiling probe) providing real-time status of the operation of the workflow system; a distributed workflow controller to monitor operation of the task server processes running on the task servers; each task server process entry  includes a task server process identifier, last ping time data, CPU utilization data (performance results)). 

Claims 14 is rejected under similar rationales as claim 4.
Claims 17-19 are rejected under similar rationales as claims 2-4.

Per claim 20, Velzen further suggests “wherein the Al system scenario definition file includes a performance target” (paragraphs [0026][0032][0053]; a workflow can be constructed programmatically from parsing a workflow description (scenario definition file); the workflow is optimized based on one or more specified factors (time and cost); it would have been obvious that the user can specify one or more factors (optimization target) in the workflow description, in order to optimize the workflow); Schechter further suggests “determine if the execution pipeline corresponding to the Kth modified workflow graph meets the performance target; and in response to a determination that it does, selecting, for output to the user, the execution pipeline corresponding to the Kth modified workflow graph” (paragraphs [0082][0083]; iteratively transform/optimize a dataflow graph (i.e. modifying a last workflow graph to produce a new workflow graph repeatly), until a test (evaluation) indicates that no further optimizations or transformations are desired (goal reached); the final transformed dataflow graph (Kth) is selected for output into an executable computational graph (executable binary). Velzen further suggests mapping the application workflow graph to an execution pipeline (paragraphs [0026][0032][0047][0082]). Vasil further suggests evaluating a running performance associated with the application workflow graph (paragraphs [0063][0065][0066]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rice, Velzen, Vasil, Schechter, and in view of LeRoux et al. (US PGPUB 2011/0154305) hereinafter LeRoux.

Per claim 10, Rice disclose providing the (AI) system scenario definition file, Rice does not explicitly teach “wherein the (AI) system scenario definition file specifies a running environment, and further comprising generating the executable binary code for the specified running environment”. However, LeRoux suggests the above (claim 1, paragraph [0031]; a configuration file (system scenario definition file) may include specification of one or more options for compiling of the source application, such as which device platforms (running environment) for which application  is to be compiled; then the source application is compiled, the compile server outputs an executable native application for the target device platform (application executable binary code for the specified running environment)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rice, Velzen, Vasil, Schechter and LeRoux to allow a user to specify a target platform in the definition file, so the application can be compiled to execute on different platforms based on the user’s selection (more flexibility).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193